Walker, J.
Upon due examination of the record we are clearly of the opinion that J. G. Tracy, the officer before whom the preliminary proceedings in this case were had, was, both de jure and de facto, the recorder of the city of Houston at the time he took cogtiizance of the case.
The bail bond is in every respect a good and sufficient bond. (See Paschal’s Digest, article 2732.)
The death of George W. Frazer and the insolvency of his estate being suggested, the case is dismissed as to his estate, and the judgment affirmed as to W. G. Cline and B. H. Wilson and their securities.
Ordered accordingly.